Citation Nr: 1828756	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-35 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to a compensable rating for hemorrhoids.  

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for status post excision, of the L4-5 disc (a lumbar spine disability).  

6.  Entitlement to a rating in excess of 10 percent for subluxation of the left thumb.  

7.  Entitlement to a rating in excess of 10 percent for status post reconstruction of right ankle. 

8.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and duodenitis.  

9.  Entitlement to a rating in excess of 30 percent prior to April 2, 2015 and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD). 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


WITNESSES AT HEARING ON APPEAL

The Veteran and associate


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and November 1990 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hemorrhoids manifested in mild to moderate symptoms.  

2.  Throughout the appeal period, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I in the right ear and Level I in the left ear.

3.  Throughout the appeal period, the Veteran's lumbar spine disability manifested in a combined range of motion of 200 degrees and forward flexion limited to, at worse, 85 degrees; muscle spasm, guarding, and spinal contour are not shown.   

4.  The Veteran's left thumb disability is manifested by pain and tenderness on examination; there is no gap between the thumb pad and fingers with the thumb attempting to oppose the fingers or unfavorable ankylosis.

5.  The Veteran's right ankle disability manifested in moderate limitation of motion; marked limitation of motion is not shown.

6.  Throughout the appeal period, the Veteran's GERD has manifested in no worse than mild pyrosis, regurgitation, and substernal pain; substernal, arm, or shoulder pain productive of considerable impairment of health is not shown.   

7.  For the entire appeal period, the Veteran's PTSD manifested in depression, impairment of memory, impaired judgment, insomnia, disturbances of motivation and mood, and difficulty maintaining effective work and social relationships

8.  The evidence is sufficient to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336.

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, DC 6100.

3.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability are not met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242.

4. The criteria for an initial rating in excess of 10 percent for a left thumb disability are not met. 38 U.S.C. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.7, 4.15, 4.40, 4.45, 4.59, 4.71a, DC, 5299-5224. 

5.  The criteria for a rating in excess of 10 percent for a right ankle disability are not met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, DC 5271.

6.  The criteria for the assignment of disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, DC 7399-7346.

7.  For the entire appeal period, the criteria for a disability rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, DC 9411.

8.  The criteria for TDIU on are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.314, 3.321, 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  

Hemorrhoids 

The Veteran's hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under DC 7336, a noncompensable rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum rating of 20 percent is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

The Veteran asserts that his hemorrhoids are more disabling than reflected in his current noncompensable rating. 

During the February 2011 VA examination, the Veteran complained of swelling, itching, burning, and bleeding occurring once a week.  There had been no surgery.  There has also been no sigmoidoscopy or colonoscopy.  He denied thrombosis.  He complained of a small amount of fecal leakage once a week but he does not require a pad.  Otherwise, he reported no additional difficulties.  He reported using Preparation H and finding it effective.  A physical examination showed evidence of skin tags.  There was no active bleeding and no active hemorrhoids or fissures noted.  There was normal sphincter tone.  

During the March 2016 VA examination, the Veteran reported internal and external hemorrhoids.  He underwent a colonoscopy in November 2015, which showed a normal rectal exam.  He reported problems with hemorrhoids 3 to 5 times a week, which he treats with Preparation H with good results.  He reported burning, itching, and bleeding.  He denied a history of hemorrhoid surgery.  He reported increased problems with prolonged sitting.  The examiner noted the Veteran's symptoms were mild to moderate.  A physical examination showed no external hemorrhoids but skin tags only. 

During the October 2017 hearing the Veteran reported experiencing pain, swelling, and bleeding on a regular basis.  He reported that his doctor suggested surgery if his condition does not approve.  He reported that if he sits for too long his hemorrhoid symptoms worsen.  The Veteran reported treating the condition with ointment and stool softeners.  

Based on the medical evidence of record, the Board finds that the throughout the appeal period, the Veteran's hemorrhoids manifested in occasional bleeding, swelling, and pain.  The Veteran's November 2015 colonoscopy showed a normal rectal examination.  Neither the medical evidence nor the Veteran's lay statements indicate that the Veteran's hemorrhoids are currently, or ever were, large or thrombotic, irreducible, with excessive redundant tissue, with anal fissure, or with persistent bleeding with secondary anemia.  Despite the occasional bleeding, the evidence does not show that the Veteran's hemorrhoids more nearly approximate the criteria corresponding to a compensable rating pursuant to DC 7336.  38 C.F.R. §§ 4.7, 4.114.   

A compensable rating for service-connected hemorrhoids pursuant to DC 7336 is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114.




Bilateral Hearing Loss 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average. 38 C.F.R. § 4.85(c).  Puretone threshold average is the average of the puretone thresholds at the 1000, 2000, 3000, and 4000 Hertz (Hz) frequencies. 38 C.F.R. § 4.85 (d).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral.  

The Veteran contends that his service-connected hearing loss is more disabling than reflected by his current noncompensable rating.  

The Veteran was afforded a VA audiological evaluation in February 2011.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
15
40
70
35
LEFT
15
15
40
60
33

Average puretone threshold for the right ear was 35 and 32 for the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Regarding functional impact the Veteran reported that he has difficulty with sound localization.  He also reported difficulty understanding speech in groups and background noise.  

The Veteran was also afforded a VA audiological evaluation in March 2016.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
10
35
60
29
LEFT
10
15
45
65
34

Average puretone threshold for the right ear was 29 and 34 for the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  Regarding functional impact the Veteran reported that he has difficulty understanding instructions, procedures and briefings. 

The results of the February 2011 audiogram show no worse than Level I acuity in the right ear and Level I acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

The results of the March 2016 audiogram show no worse than Level I acuity in the right ear and Level I acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners were audiologists and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   

During the October 2017 hearing the Veteran reported being issued hearing aids in 2012.  He reported that people must talk loudly for him to hear them and he has to turn his television up very loud to be able to hear it.  He reported he is unable to hear emergency vehicles and trains while driving.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Veteran's use of an assistive device to hear is considered part and parcel of his disability, as would be the use of hearing aids.  The Veteran has made no specific arguments as to why such assistive devices take the disability outside the realm of the rating schedule.  

Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  

Lumbar Spine

The Veteran's lumbar spine disability is currently rated under Diagnostic Code (DC) 38 C.F.R. § 4.71a, DC 5242.  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating will apply for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting on abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran asserts that his lumbar spine disability is more disabling than reflected in his 10 percent rating.

A July 2009 private medical treatment note indicates that the Veteran reported that he did not have any significant difficulty with his back.  He reported that any pain was made better by Tylenol arthritis and he denied any leg discomfort, numbness, or tingling.  A physical examination of the back revealed no tenderness or spasm and good range of motion.  A February 2010 x-ray of the lumbar spine showed mild degenerative disc disease of the L4-S1.  

During the February 2011 VA examination, the Veteran reported aching pain of 4 to 5 out of 10 lasting all day, every day.  He reported a decrease in range of motion associated with stiffness, weakness, lack of endurance, and fatigability.  He is limited to lifting less than 10 to 15 pounds and complains of difficulty standing and prolonged sitting.  He reported pain localized in the lumbar spine and radiating down the legs.  He denies bladder or bowel dysfunction.  He is only able to walk approximately 30 yards before stopping. He reported sharp pain occurring for short duration.  He denied period of incapacitation associated with his lumbar spine disability.  

Physical examination showed mild tenderness noted over the lumbar spine without any gross deformity or swelling.  There was no evidence of scoliosis, kyphosis, or exaggerated lumbar lordosis.  Range of motion testing showed forward flexion to 85 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  His combined range of motion was 200 degrees.  Straight leg testing was positive bilaterally at 80 degrees. On repetititve-use testing, there was some pain and fatigue but no weakness, lack of endurance or incoordination was noted.  

An April 2015 VA examination report shows a diagnosis of intervertebral disc syndrome.  The Veteran reported daily back pain at a level 4/10 lasting all day.  He reported daily episodes of sharp pain at a level 8/10 off and on associated with activity.  He reported decreased range of motion of the lumbar spine and reduced ability for prolonged standing and walking distance.  He denied use of any back support.  He was limited to lifting under 20 pounds.  The Veteran reported flare-ups 1 to 2 times a week with increased back pain associated with radiation into both legs requiring bed rest for a couple days.  Regarding functional impairment the Veteran reported reduced range of motion with limited lifting.  Range of motion testing showed forward flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The Veteran's combined range of motion was 210 degrees.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  There was no additional loss of range of motion with repetitive-use testing.  

The examination was not conducted during a flare-up, but the examiner indicated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  There was no guarding or muscle spasm shown.  The Veteran had full muscle strength and no muscle atrophy.  Radiculopathy was shown.  There was no ankylosis shown.  There were no episodes of IVDS requiring bedrest.    

During the October 2017 Board hearing, the Veteran reported that he had to stop working because of his back.  He reported that driving an 18-wheel truck and operating heavy equipment aggravated his back because of the vibration and shock.  As a result, he was unable to keep working.  The Veteran also reported stiffness and significantly limited range of motion.  

As the Veteran's lumbar spine disability manifested in a combined range of motion of 200 degrees and forward flexion limited to, at worse, 85 degrees.  As such, his lumbar spine disability more nearly approximates the criteria for a 10 percent rating.  The evidence does not show forward flexion of the thoracolumbar spine 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait.  The evidence also does not show abnormal spinal contour sich as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board has considered the Veteran's statements regarding the severe limitation of motion but finds the medical evidence of record more probative.  

The Board also notes that the medical evidence shows the Veteran has radiculopathy due to his lumbar spine disability.  A July 2016 rating decision granted radiculopathy of the right lower extremity and assigned a 10 percent rating effective April 2, 2015.  As the Veteran did not file a notice of disagreement with the rating decision, the issue is not before the Board.  

In sum, a rating in excess of 10 percent for a lumbar spine disability is not warranted.  

Left Thumb 

Under Diagnostic Code 5224, a 10 percent evaluation is warranted for favorable ankylosis of the thumb, and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.

In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a: (1) Ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; (3) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis. 38 C.F.R. § 4.71a. 

The Board will also consider the Veteran's disability under DC 5228, regarding limitation of motion of the thumb.  Under DC 5228, a 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers and a maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5228.

The Veteran asserts that his left thumb disability is more disabling than reflected in his 10 percent rating.   

During the February 2011 VA examination, the Veteran reported decreased dexterity and grip of the left hand.  He reported daily pain described as aching on a scale of 3 out of 10 lasting all day associated with stiffness and occasional swelling.  Pain was localized at the base of the thumb.  He reported flare-ups of pain an average of 3 times a week with pain at a level of 9 lasting for short durations and associated with gripping things.  He reported he is unable to shovel, rake, or do physical activities with his left hand.  

A physical examination showed a healed surgical incision along the base of the left thumb.  There was no pain associated with range of motion with gravity and against resistance.  Repetitive use testing showed normal fist closure without gapping.  His grip strength was 4/5.  There was normal opposition of thumb to little finger.  There was normal MCP, PIP, and DIP joint function to all digits except the thumb.  There was a decrease of flexion approximately 0 to 60 degrees.  Repetitive range of motion testing caused some mild pain.  There was no fatigue, weakness, lack of endurance or incoordination.  

During the March 2016 VA examination, the Veteran showed subluxation of the left thumb with no functional limitations.  The Veteran reported he had problems with his left thumb "popping out."  He underwent fusion therapy.  He reported current symptoms of pain and decreased grip in the left hand.  He denies any other symptoms or current treatment.  The Veteran denied flare-ups.  Range of motion testing was normal.  There was no loss of range of motion with repetitive-use testing.   There was no evidence pain with use of the hand and no evidence of localized tenderness or pain on palpation.  The Veteran showed full muscle strength and there was no muscle atrophy.  There was also no ankylosis.    

After a review of the medical and lay evidence of record, an evaluation in excess of 10 percent is not warranted. The medical evidence of record does not show the Veteran to have unfavorable ankylosis in accordance with the provisions of 38 C.F.R. § 4.71a.  In addition, the evidence does not show that there is a gap of more than two inches between the thumb pad and the fingers, necessary for either a 20 rating for unfavorable ankylosis under Diagnostic Code 5224 or a 20 percent evaluation under Diagnostic Code 5228 for limitation of motion of the thumb.

Thus, a rating in excess of 10 percent for a left thumb disability is not warranted. 

Right Ankle 

The Veteran's right ankle disability is rated under DC 5271, which provides for a 10 percent rating for moderate limitation of motion.  A 20 percent maximum rating is warranted under DC 5271 for marked limitation of motion.  38 C.F.R. § 4.71a.  Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.
The Veteran claims entitlement to a disability rating in excess of 10 percent for his right ankle disability.

A July 2009 private examination showed good range of motion in the ankles.  A May 2010 x-ray of the ankle showed normal ankles bilaterally.  

During the February 2011 VA examination, the Veteran reported experiencing pain daily.  He reported an aching pain on a scale of 3/10 associated with stiffness.  He reported occasional swelling and weakness but no instability.  He reported using a cane but does not wear an ankle brace.  He reported no effect on his activities of daily living.   He reported flare-ups of sharp pain daily for short durations with standing and walking.  He had no history of inflammatory arthritis or neoplasms.  

On physical examination the Veteran's ankle showed no gross deformity, swelling, or tenderness.  There was minimal pain associated with range of motion testing with gravity and against active resistance.  Range of motion testing showed dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  There was decreased inversion and eversion with decreased strength of 3/5.  Range of motion was limited by previous surgery and mild pain.  Repetitive-use testing he showed some pain and fatigue but no weakness, lack of endurance, or incoordination noted.   

During a March 2016 VA examination, the Veteran reported pain and decreased range of motion.  He reported sharp pain with prolonged walking or standing.  He reported occasional swelling.  His treatment included taking Tylenol, ice, and elevation of the ankle.  He denies using ace wraps or braces for the ankle.  He denied flare ups of the ankle.  Range of motion testing showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees, which was normal.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation.  There was no loss of motion with repetitive-use testing.  The Veteran had full muscle strength.  There was no ankylosis.  The examiner noted that instability or dislocation was suspected.  However, there was no laxity shown.     

During the October 2017 hearing, the Veteran reported that he takes several medications for his ankle.  He reported swelling. He reported falling several times due to pain in his ankle condition.  He reported participating in physical therapy for his ankle.  He further reported that when his symptoms worsen he does physical therapy on his own at home.  He reported that his pain is severe when he bears weight on his ankle.  The Veteran reported using brace and arch supports for his ankle on a daily basis.  He further reported that his ankle disability impacts his driving.  He stated that he is unable to walk long distances without taking breaks.   

The Veteran's right ankle disability manifested in no worse than moderate limitation of motion.  During the March 2016 VA examination, the Veteran had full range of motion.  Marked limitation of motion is not shown to warrant a 20 percent rating.  As such, the Board finds that a rating in excess of 10 is not warranted.     

GERD 

As there is no Diagnostic Code for GERD, the disability is rated by analogy under the Schedule of Ratings for the digestive system.  38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted when there are two or more of the symptoms required for a 30 percent evaluation, but with less severity.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2017).

The Veteran asserts that his GERD is more disabling than reflected in his current 10 percent rating.  

Private treatment records show treatment for reflux and esophageal spasm in October 2010.  A January 2011 private treatment note indicates the Veteran complained of intermittent chest pain usually occurring in the middle of the night.  He described the pain as a discomfort and ache all over his midsternal area radiating to his back associated with nausea.  

During the February 2011 VA examination, the Veteran complained of a burning sensation with reflux in the abdomen and chest.  He had an upper GI x-ray in February 2010 that showed hiatal hernia and a prominent reflux.  He complained of heartburn after large meals several times a week.  He reported waking up in the middle of the night with heartburn both substernal and epigastric distress.  He reported occasional regurgitation of acid and food.  He reported some nausea and vomiting a couple of times a week.  He denied hematemesis or melena.  He denied dysphagia.  He takes several different medications to control his symptoms.  He reported making dietary changes by decreasing friend and spicy foods.  

During a March 2016 VA examination, the Veteran reported chest pain occurring during the day and at night.  He denied any change in symptoms relative to the food he eats.  He was treated with Omeprazole with good results.  He also reported use of Tums or Pepto-Bismol as needed for symptoms of burning in the chest.  The Veteran also had pain and pyrosis.  There was no esophageal stricture, spasm of the esophagus or acquired diverticulum of the esophagus.  

During the October 2017 Board hearing the Veteran reported vomiting and regurgitating daily.  He reported having pain in his neck and shoulders from constantly regurgitating.  He reported that his weight fluctuates.   He further emphasized that anything he eats he regurgitates.  He reported receiving treatment from VA and taking over-the-counter medications.  The Veteran reported that when he was working, he was throwing up and regurgitating all the time.  The Veteran's associate also testified at the hearing that the Veteran often sleeps in a recliner and is unable to lay flat due to his GERD symptoms.  She further reported that he has to eat early in the morning and is unable to eat late at night.  

Based on the medical evidence of record, the Board finds the Veteran's GERD more nearly approximates the criteria contemplated by a 10 percent disability rating.  The medical treatment records show the Veteran frequently complained of substernal pain, pyrosis, and regurgitation.  The Veteran's symptoms are not sufficient to warrant a rating in excess of 10 percent as the evidence does not show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health to warrant a 30 percent rating.  

A rating in excess of 10 percent for GERD is not warranted.

PTSD 

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran asserts that his PTSD is more disabling than reflected in his 30 percent rating prior to April 2, 2015 and in excess of 50 percent thereafter.  The Board finds that for the entire appeal period, the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent rating, but not higher.  

A May 2011 VA examination report shows recurrent, intrusive distressing recollections of the traumatic in-service event, including images, thoughts, and perceptions.  He also had distressing dreams regarding the trauma.  He reported intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran also showed persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.

The Veteran also had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  His symptoms were shown to be chronic.  The Veteran indicated that he experienced these symptoms weekly to daily currently at a mild level of severity.  Many of the avoidance symptoms appeared to be due to depression, which was moderate to severe.  He reported he has problems with personal and professional relationships.  He reported having a temper.  

During the May 2011 VA examination, the Veteran reported that he was previously a truck driver/heavy equipment operator and was currently unemployed.  He reported being unemployed since August 2009 due to physical limitation caused by his medical problems.  The Veteran did not report that his unemployment was due to his mental disorder.  He reported that he was fired once for reckless endangerment and quit 3 jobs due to issues with management.  He reported problems with communication, withdrawal, and alienation due to problems in his marriages.  

The examiner concluded that the Veteran's PTSD symptoms are mild and are separate from his major depressive disorder (MDD) which is moderate to severe.  His MDD appears to have resulted in the majority of his problems.  He did not exhibit significant depressive symptoms in service.  His current depression appears to be related to his social isolation, suicide of his father, estrangement to sons, murder of his third wife by their son, multiple medical problems that limit his ability to engage in recreation in activities, and poor marital relationship.  The PTSD symptoms account for the reexperiencing and the avoidance of talking about or thinking about his military experiences.  The examiner concluded that overall, the Veteran's PTSD symptoms appear to be mild.  The examiner further concluded that there is not total occupational and social impairment due to PTSD signs and symptoms.  The examiner also indicated that there was reduced reliability and productivity due to his PTSD.  The Veteran's reexperiencing symptoms of his military-related experiences and wife's murder would likely cause occasional problems at work.  Additionally, his problems with concentration, irritability, anxiety, depression, apathy, and problems sleeping would also result in reduced reliability and productivity.     

The April 2015 VA psychological assessment indicates that the Veteran had been divorced 2 years after a 9-year marriage to his 5th wife.  He resides alone.  The examiner noted he was vague when asked to describe his mental health symptoms.  He reported depression, anxiety, insomnia, nightmares 3 times a week, and sweats.  He denied suicidal or homicidal ideation.  PTSD symptoms also included persistent avoidance of stimuli associated with the traumatic event, peristent negative emotional state, markedly diminished interest or participation in significant activities, irritable behavior, angry outbursts, sleep disturbance, depressed mood, suspiciousness, flattened effect, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner reported that the Veteran's PTSD symptoms caused occupation and social impairment with reduced reliability and productivity.  

The Veteran's mental health treatment records show from June 2012 through December 2015 show the Veteran complained of intrusive thoughts, anger, hyperirritability, anxiety, nightmares, insomnia, hypervigilance, exaggerated startle response, memory deficits, avoidance tendencies, desire to isolate, reclusive behavior, and difficulties interacting in large groups of people.  He showed moderate to severe difficulties developing and maintaining adequate family, personal and occupational relationships. He had approximately 10 jobs in 10 years.  

During the October 2017 hearing, the Veteran reported that he had been married 5 times and he cannot stay married because his PTSD affects his ability to function with people.  He further reported that he takes several medications for PTSD, which make him groggy and lethargic.  In addition, because of some of his medications, he is unable to drive or operate equipment because he gets dizzy and has fallen.  He reported being disoriented to time and place.  He also reported irritability and panic attacks.  He reported that symptoms occurring since the April 2015 examination include lashing out verbally, nightmares, sleeping very little, and anxiety in crowds.   He also reported having a bad memory.  

Based on aforementioned evidence, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for, at worse, a 50 percent rating for the entire appeal period.  During the appeal period the Veteran's PTSD manifested in depression, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty maintaining effective work and social relationships.  The evidence does not show suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near continuous pani or depression affecting the ability to function independently, impaired muscle control, spatial disorientation, or neglect of personal appearance and hygiene.  As the record is silent for most of the criteria for a 70 percent rating, a rating in excess of 50 percent is not warranted.  

TDIU 

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran asserts that his service-connected disabilities make him unable to secure and follow a substantially gainful occupation.  The Veteran is service connected for PTSD rated as 50 percent disabling, a lumbar spine disability rated as 10 percent disabling, a left thumb disability rated as 10 percent disabling, tinnitus rated as 10 percent disabling, a left ankle disability rated as 10 percent disabling, GERD rated as 10 percent disabling, radiculopathy of the right lower extremity rated as 10 percent disabling, bilateral hearing loss rated noncompensable, hemorrhoids rated as noncompensable, a left 5th toe scar rated as noncompensable, and left heel stress fractures rated as noncompensable.  The Veteran's combined disability rating in 70 percent.  Thus, he meets the schedular criteria for TDIU. 

The Board finds the evidence sufficient to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.
 
During the February 2011 VA examination, the Veteran reported that he worked as a construction worker, truck driver, heavy equipment driver as a civilian.  He reported that he has been unable to work since 2009.  

He reported he has problems with personal and professional relationships.  He reported having a temper.  During the May 2011 VA examination, the Veteran reported that he was previously a truck driver/heavy equipment operator and was currently unemployed.  He reported being unemployed since August 2009 due to physical limitation caused by his medical problems.  

In an October 2014 VA Form 9 the Veteran reported that based on the medication he is taking he has trouble with his short-term memory and as such he is unable to hold a job.  He reported he had to give up his CDL license because he did not pass the physical due to his back, knees, and medications.  He also reports his medications make him too tired to work.  

In addition, the Veteran was trained as a truck driver and reported that as a result of his service-connected ankle and back disabilities he unable to participate in that profession.  See also October 2017 Hearing Transcript.  The medical treatment records also consistently show that the Veteran's PTSD symptoms cause significant issues in his occupational and social relationships.  
  
The evidence sufficient to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  Thus, entitlement to TDIU is granted. 


ORDER

Entitlement to a compensable rating for hemorrhoids is denied. 

Entitlement to a compensable rating for bilateral hearing loss is denied. 

Entitlement to a rating in excess of 10 percent for a lumbar spine disability is denied.  

Entitlement to a rating in excess of 10 percent for subluxation of the left thumb disability is denied.   

Entitlement to a rating in excess of 10 percent for a right ankle disability is denied. 

Entitlement to a rating in excess of 10 percent for GERD and duodenitis is denied. 

Entitlement to a rating of 50 percent, but no higher, for PTSD prior to April 2, 2015 is granted.   

Entitlement to a rating in excess of 50 percent for PTSD from April 2, 2015 is denied.  

Entitlement to TDIU is granted.  


REMAND

The Veteran was afforded a VA examination in March 2016.  The examiner opined that the Veteran's bilateral knee disabilities were not related to service and were not caused by his service-connected back or right ankle conditions.  The examiner, however, did not address whether the Veteran's right and left knee conditions were aggravated by his service-connected disabilities. As such, an addendum medical opinion is required.  Allen v. Brown, 7 Vet. App. 439 (1995).
  
Accordingly, the case is REMANDED for the following action:

1. Return the claim file to the examiner who provided the May 2016 opinions, (or another appropriate examiner if unavailable), to provide an addendum opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's right and left knee disabilities are aggravated by (i.e., permanently worsened beyond the natural progress of the disorder) his service-connected back and/or right ankle conditions. 

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


